KASHIWA, Judge,*
concurring.
I agree with the result and the reasoning of the opinion by Judge Rich joined by Chief Judge Markey. Nevertheless, I wish to emphasize, out of a super-abundance of caution, that I read the majority opinion as setting forth an extremely limited holding. While the PTO and the dissenting opinion raise the specter of patenting higher forms of living organisms, quite clearly the majority opinion does not support such a broad proposition. Each case must necessarily be considered on its own facts. On the facts of this ease, I join the narrow confines of the majority opinion.

Judge of the United States Court of Claims sitting by designation pursuant to 28 U.S.C. § 293(a).